Citation Nr: 1203481	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  11-00 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 November 1975.  He died in December 2008 and the appellant seeks surviving spouse status for VA purposes.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico.  The claims file comes from the VA Regional Office in St. Petersburg, Florida (RO).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in the Commonwealth of Puerto Rico, in October 1997, and the marriage was registered with the Puerto Rico Department of Health in December 1997.  The appellant and the Veteran remained legally married at the time of his death in December 2008.

2.  The appellant did not live with the Veteran for several periods between 2006 and December 2008.

3.  The appellant's multiple separations from the Veteran were either due to the misconduct of the Veteran or by mutual consent without the intent on the part of the appellant to desert the Veteran.


CONCLUSION OF LAW

The appellant is recognized as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C.A §§ 103, 1310 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.53 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The surviving spouse of a deceased veteran who died from a service-connected or compensable disability may be eligible for dependency and indemnity compensation benefits.  38 U.S.C.A § 1310 (West 2002).  A spouse is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a) (2011).  Marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2011).

To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits, the appellant must be a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death and has not remarried.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b)(1) (2011).  The requirement of continuous cohabitation will be considered as having been met when the evidence shows that any separation was due to misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a) (2011).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b) (2011).  The statement of the surviving spouse as to the reason for separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b) (2011).  

The evidence shows that the appellant and the Veteran were married in Toa Baja, the Commonwealth of Puerto Rico, in October 1997, and the marriage was registered with the Puerto Rico Department of Health in December 1997.  The appellant and the Veteran remained legally married at the time of his death in December 2008.

The appellant has previously been denied surviving spouse status on the basis that she did not have continuity of cohabitation with the Veteran.  Specifically, it is alleged that the appellant did not cohabit with the Veteran from January 2008 until his death in December 2008.

The evidence of record supports a finding that the appellant cohabited with the Veteran from 1997 to 2006.  In a November 2010 statement, the appellant wrote that 

we had the usual problems any marriage may encounter sometimes caused by my late Husband['s] emotional condition which at times included physical [and] psychological abuse including controlling what I ate based on the work I performed at home.  Due to this situation we had short separations including a separation in 2006 when he burned my left leg with a hot Iron.  At that time he apologized and took me [on] a trip to Panama.  In 2007 he turned very aggressive and bit my left breast[.  T]his was the time I decided to file for divorce papers.  He apologized again and promised he would change[.  H]e continued his t[h]reats but did not abus[e] me physically. . . .  On November 9, 2008 my mother fell down and I spoke to my husband about the need I had to take care of her[.  H]e agreed that and decided he would go to my mother['s] house to eat[.  H]e did so until November 19, 2008 when he informed me that he would be a while without going to eat at my mother['s] house because he needed to travel to Panama to get some document of a property he bought from a friend . . .  Two days before Thanksgiving I called him and invited him to the Thanksgiving dinner at my Mother['s] house.  He said that I knew he did not like Turkey.  He said he was going back to Panama to deal with the issue of building a house there and asked me if I was [i]n accordance[.]  I said yes and he said then do not worry [I] will keep you informed.

This was the last day we spoke.  I learned again about him around December 23, 2008 when another of his daughters from a previous marriage called and informed me that she heard that my husband passed away and requested me to go by our house to see if it was true. . . .

I am willing to undergo a physical examination to show the marks on my left leg and breast.  I can also provide a letter from the lawyer used to file the divorce who can testify that we decided to discontinue the divorce process because he promised he would change.  I was a victim of abuse but I knew my husband was a sick Combat Veteran suffering from Post traumatic Stress Disorder.

The appellant's statement demonstrates that she did not live with the Veteran for some periods between 2006 and December 2008.  However, periods of separation do not negate a finding of continuous cohabitation for VA purposes, if the evidence shows that any separation was due to misconduct of, or procured by, the Veteran without the fault of the surviving spouse; or if the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran.

Based on the appellant's November 2010 description of the events which led to the separations, the Board finds that the separations described were either due to the misconduct of the Veteran or by mutual consent without the intent on the part of the appellant to desert the Veteran.  With regard to the periods of separation in 2006 and 2007, the appellant stated that those occurred following specific acts of physical abuse by the Veteran.  The Board finds that physical abuse constitutes misconduct by the Veteran without the fault of the appellant.  With regard to the period of separation from November 2008 until the Veteran's death in December 2008, the appellant stated that separation occurred because she was caring for her mother who required medical assistance.  She also stated that she stayed in regular contact with the Veteran, and that she and the Veteran agreed to move to a home in Panama together.  The Board finds that separation occurred because the appellant was providing medical care for her mother, not abandoning the Veteran.  In addition, the Veteran's decision to eat meals with his spouse at her mother's house demonstrates that the separation was by mutual consent.  Furthermore, the intent of the Veteran to build a house in Panama for himself and the appellant, and the appellant's agreement to that plan, demonstrates that the appellant did not intend to desert the Veteran.  Accordingly, the Board finds that the evidence of record demonstrates that the various periods of separation will not defeat the requirement of continuous cohabitation unless there is evidence which contradicts the appellant's statements.  38 C.F.R. § 3.53(b) (2011).

In December 2008, one of the Veteran's daughters submitted a statement in which she reported that the appellant had abandoned the Veteran in January 2008 and demanded a divorce.  In a separate notarized statement, the Veteran's daughter stated that the appellant had been living apart from the Veteran for over six months.  The Veteran's daughter also submitted a copy of a petition for divorce by the appellant.  The petition was unsigned and undated, but it was drafted in 2007.  None of that information contradicts the appellant's statements regarding her separations.  The Veteran's daughter simply provides information that the appellant did not live with the Veteran, without providing any explanation as to the reasons for the various separations.  Absent such information, the Veteran's daughter's statements do not demonstrate that the separations defeated the continuous cohabitation requirement.  Indeed, the Veteran's daughter's statements actually corroborate part of the appellant's story.  The submitted divorce petition was dated in 2007, which is consistent with the appellant's report regarding the circumstances of its creation.  However, the Veteran's daughter stated that the appellant ceased living with the Veteran in January 2008.  That indicates that the appellant was living with the Veteran prior to January 2008, a date after she separated from the Veteran and had a petition for divorce drafted.  That is also consistent with the appellant's claim that she did not pursue the divorce and resumed cohabitation with the Veteran.

There is additional evidence of record which is consistent with other aspects of the appellant's story.  First, the Veteran had been rated 100 percent disabled due to posttraumatic stress disorder since February 5, 1987, and his certificate of death states that the immediate cause of the Veteran's death was hanging, with an underlying cause of a mental disorder.  That evidence demonstrates that the Veteran had an extremely severe psychiatric disorder, one which warranted a total disability rating, which contemplates a "persistent danger of hurting self or others."  38 C.F.R. § 4.130 (2011).  That rating is consistent with the appellant's reports of physical abuse.  Second, in a July 2009 letter, a private physician stated that the appellant was helping and attending to her mother, due to her mother experiencing frequent falling which necessitated supervision and assistance with medication.  That is consistent with the appellant's report that she had been living apart from the Veteran to care for her mother, and not because she was abandoning the Veteran.  Accordingly, the evidence of record does not contradict the appellant's statements regarding the circumstances of her separations from the Veteran.  Therefore, those statements are accepted as credible.

Accordingly, resolving reasonable doubt in favor of the appellant, the Board finds that, for VA purposes, the appellant continuously cohabitated with the Veteran from the date of their marriage until the date of his death.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, recognition of the appellant as the surviving spouse of the Veteran for purposes of VA death benefits is warranted.


ORDER

Recognition of the appellant as the surviving spouse of the Veteran for purposes of VA death benefits is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


